DETAILED ACTION
Claims 1-15 are pending.
Assignee: EMC Corporation 
Assignee: Dec. 19, 2014

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. Regarding claims 1, The applicant contends that the prior art of De Souter does not disclose:
 “…tracking, in a persistently-stored change block log, a modification to one or more blocks that is modified subsequent to the backup based on whether the one or more blocks correspond to one or more blocks in the free block map as of a time of the backup that were not identified as free…”.
The USPTO disagrees. Regarding Fig. 2, step 204 describes selecting a block that may or may not be previously allocated, which is analogous to being “not free”, after which in step 206, original data from the production volume is copied to the save . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s, 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,489,267. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain elements that would be necessary and obvious for the performance of the invention to operate.
	Claims, 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,823,976. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain elements that would be necessary and obvious for the performance of the invention to operate.
Claims, 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,489,267. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain elements that would be necessary and obvious for the performance of the invention to operate.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 4, 7, 11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Souter(8250033).

As per claim 1, De Souter discloses:
A method, comprising:
storing, by one or more processors, in a data storage a free block map, the free block map being stored in connection with a backup(De Souter, [Col. 10 lines 65-67 --  The file system server 108 may then determine one or more blocks that are accessed as a result of the data access operation by consulting metadata stored by the file system server 108 concerning allocation of data blocks to files.], [Col. 12 lines 1-4 -- The metadata of the file system may indicate an allocation of the data blocks 102 to one or more files managed by the file system (i.e., where the file(s) are stored on the data volume)], [Col. 14 lines 38-42 -- Tracking changes may be done in any suitable manner, including by the exemplary process 200 described above in connection with FIG. 2, and information may be stored in any suitable manner, including in the illustrative block map 300 of FIG. 3.]);
after the backup, tracking, in a persistently-stored change block log, a modification to one or more blocks that is modified subsequent to the backup based on whether the one or more blocks correspond to one or more blocks in the free block map as of a time of the backup that were not identified as free(De Souter, [Fig. 2, 204 – determination if block is previously allocated(not free)]; [Col.11 lines 66-67, Col.12 lines 1-5 – examining metadata(free block map)], [Col. 20 lines 5-12 -- In some cases, the block map may then also be written to the save volume 112, to ensure that it, also, is maintained in a persistent store and is not lost in the event of a crash); 
and  10performing, by one or more processors, an incremental backup based at least in part on the change block log(De Souter, [Col. 6 lines 60-65 -- In addition, the level of data units that are tracked as being changed need not correspond to data blocks, but can be any suitable data unit, with the data structure referred to as a "block map" being merely illustrative of any suitable type of data unit map.], [Col. 14 lines 43-50 -- Over time, these changes to the production data set are tracked by a snapshot module and stored in the snapshot. Then, in act 406, the replication facility may detect that at least one condition for a replication facility is met. Any suitable condition may be used as a signal that may trigger the replication facility to copy changes that have been tracked by a snapshot to the replication data set. For example, a time-based condition may be used, such as that a replication set be performed every minute, two minutes, or other suitable timeframe.]).


As per claim 2, the rejection of claim 1 is incorporated, in addition De Souter discloses:
resetting the persistently-stored change block log after the backup or the incremental backup(De Souter, [Col. 18 -25 -- At time T=5, the replication module may complete the replication process and reset snapshot 1. In this case, resetting the snapshot 1 may include clearing the data structures of information relating to replicated changes--the information relating to changes made to data blocks A and B--and creating a new snapshot to track changes made to the production data volume after time T=5.]).


As per claim 4, the rejection of claim 1 is incorporated, in addition De Souter discloses:
wherein the free block map is stored as of a first time associated with a first backup(De Souter, [Col. 14 lines 38-42 -- Tracking changes may be done in any suitable manner, including by the exemplary process 200 described above in connection with FIG. 2, and information may be stored in any suitable manner, including in the illustrative block map 300 of FIG. 3.]]).

As per claim 7, the rejection of claim 1 is incorporated, in addition De Souter discloses:
determining whether the one or more blocks were identified as free in the free block map(De Souter, [Fig. 2, 204 – is block previously allocated(not free)]); 
and in response to a determination that the one or more blocks were not identified as free in 10the free block map, tracking the modification in an in-memory change block log(De Souter, [Fig. 2, 206 – write new data if previously allocated and mark in block map(tracking log)]).


extracting the free block map from a file system with which the data to be backed up is associated(De Souter, [Col. 12 lines 1-5 -- The metadata of the file system may indicate an allocation of the data blocks 102 to one or more files managed by the file system (i.e., where the file(s) are stored on the data volume), and may thus indicate whether the particular data block was storing valid data for the file system, making it a previously-allocated data block, or whether the particular data block was not storing valid data for the file system]).

Claims 14-15 are similar to claim 1 and therefore the same rejections are incorporated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Souter(8250033), and further in view of Suryanarayanan et al.(7797483).

As per claim 3, the rejection of claim 1 is incorporated, in addition De Souter does not explicitly disclose the following, however Suryanrayanan discloses: 
wherein the incremental backup is performed after a system crash or reboot that occurs after the backup(Suryanarayanan, [0022 -- FIG. 6 is a flow diagram of a method according to some embodiments for using a write interceptor for a differential backup. In this example, the request for a differential backup is received (600). A request for the changed block list is also received (602). A list of changed blocks are then sent to the backup application (604). The backup application then backs up the changed blocks (606).], [Abstract -- A differential backup is performed using the information associated with the change request stored in the operating system's persistent storage after a system, which includes the disk driver and the disk storage, has shut down and restarted.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the 

	
As per claim 12, the rejection of claim 1 is incorporated, in addition De Souter does not explicitly disclose the following, however Suryanrayanan discloses:
receiving an indication that a system with which the data to be backed up is associated has crashed or rebooted(Suryanarayanan, [0021 -- In some embodiments, the write interceptor is one of the first things to be loaded so that if any application requests a change to the data blocks, the write interceptor will already be loaded and tracking these changes. Once loaded, the write interceptor begins tracking change activity (504). The operating system finishes booting (506). At some later time, a full backup request is received (508). When a full backup request is received, the write interceptor's bitmap is reinitialized (510) since all changes up to the time of the backup will be incorporated into the backup. Accordingly, the write interceptor can again begin tracking changes to the disk.]);
.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Souter(8250033), and further in view of Czezatke et al(20100228913).

As per claim 5, the rejection of claim 4 is incorporated, in addition De Souter does not explicitly disclose the following, however Czezatke discloses:
premarking all blocks in the free block map that were identified as free as of a time of the backup as modified(Czezatke, [Fig. 4, 4040 – change log]; [0047 – change log defines what blocks have been changed in the last epoch(backup)]); 
and premarking all blocks in a persistently-stored change block log that were identified as free as of the time of the backup as modified(Czezatke, [0036 – change bitmap stored in persistent storage]; [0041 -- bitmap tracks changes]; [0045 – change bitmap in response to epoch event creates log]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the method/system for tracking changes and performing backups of Czezatke, into the backup system of De Souter, for the benefit that the resulting combination “can reduce the impact on I/O performance of virtual machines. In one aspect, I/O cost is reduced by tracking only certain change information in the virtualization software layer. Tracking overhead can further be decreased by allowing a certain number of false-positives…”(Czezatke, [0007]).


Claim(s) 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Souter(8250033), and further in view of Armangau(6434681).

As per claim 6, the rejection of claim 4 is incorporated, in addition De Souter does not explicitly disclose the following, however Armangau discloses:
for each block write operation: determining whether a block associated with the block write operation is Armangau, [Fig. 7B, 124 – bit set?]; [Col.15 lines 52-57 – is track modified]); 
in response to a determination that the block is identified as modified in the Attorney Docket No. EMCCP465C38 PATENTpersistently-stored change block log, maintaining an indication of the block in the persistently-stored change block log as being modified(Armangau, [Fig. 7B, 128 – set bit in map if not done so]; [Col.15 lines 9-11 – sets bit]); 
and in response to a determination that the block is not identified as modified in the persistently-stored change block log, updating the persistently-stored change block log to 5identify the block as modified(Armangau, [Fig. 7B, 128 – set bit in map if not done so]; [Col.15 lines 9-11 – sets bit]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the method/system for producing snapshots of Armangau, into the backup system of De Souter, for the benefit that the resulting combination “is useful so that a host write operation upon a storage location being backed up need not be delayed until original data in the storage location is written to secondary storage. The snapshot copy facility is also useful for other 


As per claim 9, the rejection of claim 1 is incorporated, in addition De Souter does not explicitly disclose the following, however Armangau discloses:
wherein tracking in the persistently-stored change block log the modification to one or more blocks that is modified subsequent to the first backup(Armangau, [Col. 13 lines 30-35 -- The snapshot copies are shown as they would exist some time after the primary storage subsystem has received a first backup command for backing up an "extent" of the production volume 101, and some time after the primary data storage subsystem has received a second backup command for backing up an extent of the production volume 102. An "extent" of a production volume is a set of contiguous tracks of the production volume, as specified, for example, by a beginning track number and an ending track number. Since receipt of the first backup command, a host has modified tracks A and B of the production volume 101, and since receipt of the second backup command, a host has modified tracks G and H of the production volume 102
intercepting a write to a sector or block(Armangau, [Col. 15 lines 40-50 -- In the first step 122 the port adapter checks the volume director entry to determine whether a snapshot currently exists for the production volume, and if so whether the write operation is upon a track within the production volume extent of the snapshot. If the access to the production volume is not a write to a track within the production volume extent of the snapshot, then execution branches to step 123 to access the track in the production volume, and then the procedure of FIG. 7B is finished.]); 
checking an in-memory change block log to determine whether the sector or block has been marked as modified(Armangau, [Fig. 7B, 124 – bit set?]; [Col.15 lines 52-57 – is track modified]); 
and marking the sector or block as modified if the sector or block has not already been marked as modified(Armangau, [Fig. 7B, 128 – set bit in map if not done so]; [Col.15 lines 9-11 – sets bit]); 
and propagating the write to the persistently-stored change block log(Armangau, [Col. 13 lines 59-65 -- structures in FIG. 5 include, for each snapshotted production volume extent, a bit map 105, 107 indicating the modified tracks in the extent. The bit map is a set of bits, such as a list, table, or array, including a respective bit for each track in the extent. For example, the first bit in the bit map indicates the modified state of the first track in the extent, the second bit in the bit map indicates the modified state of the second track in the extent, etc]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the method/system for producing snapshots of Armangau, into the backup system of De Souter, for the benefit that the resulting combination “is useful so that a host write operation upon a storage location being backed up need not be delayed until original data in the storage location is written to secondary storage. The snapshot copy facility is also useful for other applications such as transaction processing and debugging…”(Armangau, abstract).




Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Souter(8250033), and further in view of Christopher et al.(20150081993), and further in view of Lu et al.(20100077165).

As per claim 8, the rejection of claim 1 is incorporated, in addition De Souter does not explicitly disclose the following, however Christopher discloses:
determining which blocks listed as free in the free block map have been written to based at least in part on a comparison of a subsequent free block map and a previously-stored copy of the free block map(Christopher, [0060 – comparison of retired block allocation map to new block allocation map]);  15
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual disk layer of Christopher into the virtual computing environment of Mattox for the benefit of effectively upgrading known a backup by comparing a new snapshot with an old without occupying extra storage space(Christopher abstract).
Christopher does not explicitly disclose the following, however Lu discloses:
adding one or more blocks to the persistently-stored change block log based on the comparison of the subsequent free block map and the previously-stored copy of the free block map(Lu, [0005 – comparing hashes], [0050 – hashes compared, and change blocks and hashes are sent to redo-log]
and including in the incremental backup at least a subset of blocks indicated in the persistently-stored change block log as having had writes made to the subset of blocks indicated 20in the persistently-stored change block log subsequent to the first backup and at a least a subset of blocks included in the change block log(Lu, [0045 – Backup-2 includes backup-1 plus redo log]; [0050 – new VM backup created with redo-log]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the method/system for generating a snapshot of Lu, into the backup system of De Souter and Christopher, for the benefit that the resulting combination can “use the bitmap driver whenever it can be relied on and fall back to the hash-based approach to guarantee the consistency of each incremental backup if any events may have occurred to invalidate the bitmap. The incremental backup procedure can check for the occurrence of any reboot events or other events that could invalidate the bitmap, and if any such event has occurred since the last incremental backup, the incremental backup procedure can use the hash data instead” thereby the system can “storage requirements and reduce, and even minimize, time between carrying out backup procedures, thereby reducing the potential .


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Souter(8250033), and further in view of Adkins et al.(20080288546).

As per claim 10, the rejection of claim 1 is incorporated, in addition De Souter does not explicitly disclose the following, however Adkins discloses:
wherein the free block map is stored in a persistent data storage, and wherein the persistent data storage comprises a local disk or other local drive(Adkins, [0044 -- Disk space 306 is a logical space on the hard disk drive.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the method/system of Adkins into the backup system of De Souter, for the benefit that the data block is marked in another map when the marking of data block in the maps is determined. A new data block is allocated in the file system after marking data block in the map. The data from the data block owned by .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Souter(8250033), and further in view of Suryanarayanan et al.(7797483), and further in view of Adkins et al.(20080288546).

As per claim 13, the rejection of claim 12 is incorporated, in addition De Souter does not explicitly disclose the following, however Adkins discloses:
reading from persistent data storage a previously-stored copy of the free block map(Adkins, [0072 -- the file system controller initializes three in-memory bMaps for data blocks in the file system (step 802). The three in-memory bMaps are a snapshot owned data block bMap, a copy on delete data block bMap, and a collision bMap.]); 
and using data from the previously-stored copy of the free block map to pre-mark as modified in the change block log at least a subset of blocks 10listed as free in the free block map(Adkins, [0076 -- Subsequent to allocating the new data block in step 820, the file system controller copies data from the data block marked in the collision bMap to the new data block prior to performing the rollback operation to prevent collision and, thus, data corruption (step 822). Then, the file system controller updates an sMap, such as, for example, sMap 322 in FIG. 3, to point to the new data block and location (step 824). Afterward, the file system controller makes a determination as to whether there are more data blocks owned by the snapshot (step 826).]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the method/system of Adkins into the backup system of De Souter, for the benefit that the data block is marked in another map when the marking of data block in the maps is determined. A new data block is allocated in the file system after marking data block in the map. The data from the data block owned by the image is copied to a new data block before performing the rollback operation.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner




/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132